                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA                       §
                                               §
                                               §
v.                                             §    NO. 3:20-CR-00394-E
                                               §        3:20-CR-00395-E
DEARLO DELAEN MARTIN                           §
Defendant                                      §

                     MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court referred the request for revocation of Defendant’s Supervised Release to

United States Magistrate Judge David L. Horan for consideration. The Court has received the

Report and Recommendation of the United States Magistrate Judge pursuant to its order.

Defendant having waived allocution before this Court but reserved his right to object to the

Report and Recommendation of the United States Magistrate Judge. The Defendant filed an

objection and the Court has made a de novo review of those portions of the proposed Report

and Recommendation to which the objection was made. The Court is of the opinion that the

Report and Recommendation of the Magistrate Judge are correct, and the objections are

overruled.

       It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the

opinion and findings of the Court.

       SO ORDERED.

       Signed May 7, 2021.

                                          _______________________________________
                                          ADA BROWN
                                          UNITED STATES DISTRICT JUDGE
